Citation Nr: 0509415	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  03-33 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The veteran served on active duty from February 1963 to March 
1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  That decision denied service 
connection for PTSD.  It is noted that the RO limited its 
discussion of the veteran's claim to that condition alone.  
The Board will do likewise.  

The veteran's service representative submitted a statement in 
support of the veteran's claim in February 2005.  This 
statement has been construed as raising the issue of 
entitlement to service connection for a psychiatric disorder, 
other than PTSD.  This issue has not been developed or 
certified for appellate consideration is referred to the RO.  


FINDING OF FACT

Competent medical evidence of a diagnosis of PTSD is not of 
record.


CONCLUSION OF LAW

PTSD was not incurred or aggravated during the veteran's 
service.  38 U.S.C.A.   §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision, statement of the case 
(SOC), and a VCAA letter have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Specifically, the Board notes that the 
VCAA letter was sent to the veteran in May 2002, prior to the 
denial of service connection for PTSD in October 2002.  
Moreover, both the May 2002 letter and the July 2003 SOC 
specifically advised him as to what evidence the RO had in 
its possession and what evidence was still needed.  
Specifically, these documents notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from any private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
The Board therefore finds that the notice requirements of the 
new law and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service private medical records, and statements 
from the veteran.  VA made all reasonable efforts to assist 
the claimant in the development of the claim and notified the 
veteran of the information and evidence necessary to 
substantiate the claim.  There is no indication of any 
relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The evidence of record is sufficient to make a 
decision without obtaining additional VA examination.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the earlier effective date issue is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Service connection

The veteran's contends that he has PTSD, which is related to 
his service.  Service connection may be granted for 
disability arising from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Service connection may be also granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R.  § 3.303(d) 
(2004).   

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
the veteran's current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R.             § 3.304(f).  A 
diagnosis of a mental disorder, including PTSD, must conform 
to the criteria of Diagnostic and Statistical Manual for 
Mental Disorders.  38 C.F.R. § 4.125. 

The Board notes that 38 C.F.R. 3.304(f) was amended effective 
March 7, 2002.  See 67 Fed. Reg. 10330-10332 (2002).  These 
amendments, however, make substantive changes only with 
regard to adding material concerning PTSD claims based on in-
service personal assault.  The veteran is not asserting that 
his stressors are based on an in-service personal assault.  
Consequently, they do not materially affect the case now 
under consideration by the Board.  Although it is not clear 
that the RO considered these amendments, the Board concludes 
that the veteran will not be prejudiced by the Board's 
consideration of the claim, as these amendments do not affect 
this case. Cf. Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when the Board addresses in its decision a question that had 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The service medical records are negative for complaints of, 
or treatment for, a psychiatric condition.  Post service 
private and VA records dated from 1999 through 2004 are also 
negative for treatment for psychiatric complaints until 2002.  
At that time, an intake summary report noted that the veteran 
reported symptoms of PTSD.  The record reflects that he 
attended three PTSD group sessions, twice in June 2002, and 
once in July 2002.  

Of record is an undated private psychiatric evaluation report 
which was added to the record in April 2002.  The clinical 
psychologist who conducted the evaluation found that the 
veteran met the criteria for diagnoses of recurrent, severe, 
major depression without psychotic features, and anxiety 
disorder and ruled out PTSD.  A Global Assessment of 
Functioning (GAF) Scale score of 25 was noted.  

At a July 2002 VA psychiatric examination, it was noted that 
the veteran had attended VA classes for psychiatric 
complaints in 2002.  The veteran reported that he awoke from 
bad dreams of his time in Vietnam approximately two times per 
week.  The examiner noted the veteran's military history, to 
include a period of time in Vietnam.  It was also reported 
that the claimant was never diagnosed as having a psychiatric 
condition during service.  The examiner indicated that he 
reviewed the medical records by referring to specific records 
in the claims file, to include the private examiner's report 
mentioned above.  The examiner indicated that the private 
doctor had diagnosed depression.  There was no thought 
disorder, and the veteran denied psychotic symptoms.  He was 
oriented to time, person, place, an purpose, and his judgment 
and insight were intact. Following his examination, it was 
determined that the veteran showed no signs of mental 
illness.   The GAF scale score was listed as 80.  

In reviewing the record, the Board notes that the VA 
examination report reflects that the examiner acknowledged 
the veteran's military service in the Republic of Vietnam; 
however, after examining the veteran and noting his symptoms 
in detail, the examiner declined to find that he suffers from 
PTSD.  Accordingly, although the veteran was at one time in 
receipt of VA outpatient mental health treatment for PTSD 
symptoms through group sessions, the Board believes that the 
July 2002 opinion of the VA examiner is entitled to great 
weight, and this report shows no PTSD.  The examination was 
conducted for the express purpose of determining if the 
veteran suffers from this condition.  This report shows that 
the veteran's history, including his VA mental health 
treatment and symptoms were considered and the examiner 
concluded that a diagnosis of PTSD was not warranted.  For 
that matter, he found no psychiatric condition present.  The 
examiner noted that a private examiner had reviewed the 
veteran and had determined that the veteran had major 
depression.  He, however, found no such condition.  

In a February 2005 statement, the veteran's representative 
asserted that the veteran should be reexamined in that the 
examination for VA purposes did not adequately address the 
findings made by the private examiner as summarized earlier.  
The Board disagrees as the VA examination report does reflect 
that the claims file was reviewed, as was the private 
examiner's findings.  It is noted that while the private 
examiner found evidence of other psychiatric conditions that 
the VA examiner did not, the private examiner also 
specifically ruled out PTSD, and that is the subject of the 
current claim.  

The VA mental health treatment records which note that the 
veteran was seen for symptoms of PTSD and treated by 
attending PTSD group therapy sessions have been considered, 
but VA need not accept such findings as a diagnosis of PTSD 
for purposes of establishing a basis for a grant of service 
connection for this condition.  They simply reflect that the 
veteran was seen for symptoms of PTSD, not that a diagnosis 
of this condition was made.  Inasmuch as the July 2002 
psychiatric examination report includes a diagnosis and 
opinion based on examination of the veteran, a review of his 
medical records, consideration of his verified stressor, and 
consideration of DSM-IV diagnostic criteria; the Board finds 
this examination report is entitled to great probative weight 
as to whether the veteran has PTSD of service origin and the 
report is negative for diagnosis of such.  

In this regard, it is noted that it is the Board's 
responsibility to weigh the credibility and probative value 
of all of the evidence and, in so doing, the Board may accept 
one medical opinion and reject others.  Schoolman v. West, 12 
Vet. App. 307, 310-11 (1999).  It is also the responsibility 
of the Board to determine the probative weight to be ascribed 
as among multiple medical opinions in a case, and to state 
reasons or bases for favoring one opinion over another.  The 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Accordingly, the Board has 
accorded great evidentiary weight to the examiner who 
reviewed the record and concluded that the veteran's 
psychiatric complaints do not support a diagnosis of PTSD.  
The Board finds the opinions of the July 2002 examiner to be 
persuasive and supported by the examination findings.

Additionally, it is noted that Congress specifically limits 
entitlement for service- connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C. §§ 1110, 1131; and see Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well 
as other relevant statutes, only permitted payment for 
disabilities existing on and after the date of application 
for such disorders.  The Federal Circuit observed that the 
structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only 
presently existing conditions," and VA's interpretation of 
the law requiring a present disability for a grant of service 
connection was consistent with the statutory scheme.  
Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability).  Simply put, in the absence of 
proof of present disability there can be no valid claim.  As 
there is no competent medical evidence of PTSD, the claim 
must be denied.

The veteran's argument that he has PTSD of service origin has 
been considered.  He is competent as a lay person to report 
on that which he has personal knowledge.  See Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  However, there is no evidence 
of record that the veteran has specialized medical knowledge 
to be competent to offer medical opinion as to cause or 
etiology of the claimed disability.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for PTSD, and the claim must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


